


Exhibit 10.2
[Letterhead of Avon Products, Inc.]
April 23, 2012
Ms. Sherilyn S. McCoy
Chief Executive Officer
Avon Products, Inc.
Restricted Stock Unit Award
Dear Sheri:
Reference is made to your letter agreement (the “Letter”) dated as of April 4,
2012 with Avon Products, Inc. (the “Company”). The Letter provides for the grant
to you by the Company of a time-based sign-on award of 200,000 restricted stock
units. These restricted stock units are being awarded to you hereunder outside
of the provisions of the Company's 2010 Stock Incentive Plan (the “2010 SIP”).
1.Grant of Restricted Stock Unit Award. Pursuant to the terms of the Letter, the
Company hereby awards to you 200,000 Restricted Stock Units (the “RSUs”)
representing the right to receive in the future 200,000 shares of the Company's
common stock (the “Shares”). These RSUs are subject to the terms and conditions
set forth below.


2.Nature of RSU; Issuance of Shares. These RSUs represent a right to receive
Shares on the Vesting Date(s) (as defined below) but do not represent a current
interest in the Shares. If all the terms and conditions hereof are met, then you
shall be issued 20% of the total Shares represented by the RSUs on each of
first, second, third, fourth and fifth anniversaries of your employment
commencement date (“Vesting Date(s)”) or earlier as provided below. In lieu of
issuance of Shares, the Company reserves the right to instead make a cash
payment to you equal to the fair market value of the Shares determined as of the
applicable Vesting Date (or earlier as provided below). The Company is not
liable for any decrease of value of the Shares.


3.
Separation from Service.



(a)Severance Termination or Disability. If you incur a separation from service
due to a Severance Termination (as defined in the Letter) or after incurrence of
a Disability (as defined in the 2010 SIP), then your unpaid RSUs shall become
fully vested and the Shares represented thereby shall be issued to you within
sixty (60) days after such separation from service, unless you are a “specified
employee” as defined in Section 409A of the Internal Revenue Code on the date of
separation from service, in which case the Shares shall be issued on the earlier
of the first day following six months after the separation from service date or
your death.


(b)Death. If you die before the RSUs become fully vested, the unpaid RSUs shall
become fully vested and the Shares represented thereby shall be issued to your
designated beneficiary (or, if none, your estate) within sixty (60) days after
death.








--------------------------------------------------------------------------------






(c)Change in Control. Notwithstanding any other provision herein, in the event
of a Change in Control, the vesting and payment of the RSUs shall be governed by
the provisions of the 2010 SIP regarding a Change in Control, which are
incorporated herein by reference, provided that a “Change in Control Good
Reason” as defined in the 2010 SIP shall also include a material breach by the
Company of the Letter for which you have provided notice to the Company within
90 days of the initial existence of such material breach and the Company has
failed to cure within 30 days thereafter.


(d)Separation from Service Causing Forfeiture. All unvested RSUs are forfeited
if you incur a separation from service from the Company (or any subsidiary by
which you may be employed) prior to the Vesting Date(s) for reasons other than
set forth in this Section 3.


4.Voting; Dividends. You shall not have the right to vote any of the Shares or
the right to receive dividends on them prior to the date such Shares are issued
to you pursuant to the terms hereof. However, you shall be entitled to “Dividend
Equivalent Rights” so that you will receive a cash payment in respect of the
Shares in amounts that would otherwise be payable as dividends in respect of the
number of Shares represented by unpaid RSUs, when and as dividends are paid.


5.Non-Competition; Non-Solicitation; Confidentiality. You acknowledge and agree
that you will be considered a “Selected Exempt Eligible Employee” within the
meaning of the Company's Severance Plan and accordingly you will be subject to
the noncompetition and nonsolicitation provisions described under Sections 5.5
and 5.6 of the Severance Plan which are incorporated herein by reference. In
addition, you shall be subject to the confidentiality provisions of the Letter.


In the event that the Company determined that you have breached any term of this
Section 5 or any non-disclosure, non-compete or non-solicitation covenant set
forth in any other Company program or policy applicable to you, in addition to
any other remedies the Company may have available to it: (i) all unvested RSUs
granted hereunder shall be forfeited; (ii) if Shares have been delivered to you
in respect of vested RSUs hereunder, then you shall forfeit and return all such
Shares so issued to you hereunder; and (iii) if cash has been paid to you in
lieu of Shares in respect of vested RSUs hereunder, you shall pay to the Company
all such cash so paid in lieu of Shares; provided, however, that if you no
longer hold Shares issued to you hereunder, then you shall pay to the Company in
cash the fair market value of any such shares on the date such Shares were
issued to you hereunder.
6.Compensation Recoupment Policy. The RSUs and the Shares issued (or the cash
payment if the Company elected, instead of Shares, to make a cash payment equal
to the fair market value of the Shares) in respect of vested RSUs hereunder are
subject to the Company's Compensation Recoupment Policy, as it is amended from
time to time.


7.Application of Laws. The granting of these RSUs and the delivery of Shares
hereunder shall be subject to all applicable laws, rules and regulations. These
RSUs may not be sold, tendered, assigned, transferred, pledged or otherwise
encumbered. The Company shall not be required to issue or deliver any Shares
hereunder unless the issuance and delivery thereof complies with all applicable
legal requirements including, without limitation, compliance with the provisions
of applicable state securities laws, the Securities Act of 1933, as amended (the












--------------------------------------------------------------------------------






“Securities Act”), the Securities Exchange Act of 1934, as amended, and the
requirements of the stock exchanges on which the Shares may be listed.
Notwithstanding anything contained herein to the contrary, in the event the
disposition of the Shares is not covered by a then current registration
statement under the Securities Act and is not otherwise exempt from such
registration, the Shares shall be restricted against transfer to the extent
required by the Securities Act.


8.Grantee Acknowledgements. You acknowledge and agree as follows:


(a)the execution and delivery hereof and the granting of the RSUs hereunder
shall not constitute or be evidence of any agreement or understanding, express
or implied, on the part of the Company or its subsidiaries to employ you for any
specific period;


(b)the award of RSUs hereunder does not entitle you to any benefit other than
specifically granted hereunder, nor to any future grants. Any benefits granted
hereunder are not part of your compensation for any purpose, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
end-of-service payments, bonuses, long-service awards, pension, welfare or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any of its subsidiaries;


(c)nothing herein shall confer upon you any right to continue in the service of
the Company or a subsidiary or interfere in any way with their right to
terminate your employment at any time, subject to applicable law and contractual
obligations;


(d)neither the Company nor any subsidiary is providing any tax, legal or
financial advice or making any recommendation regarding the RSUs or the Shares;
and


(e)in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages arises from the forfeiture of RSUs in accordance with
the terms hereof or diminution in value of the RSUs or the Shares and you
irrevocably release the Company and its subsidiaries from any such claim that
may arise. If, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting the RSUs, you shall
be deemed irrevocably to have waived your entitlement to pursue such a claim.


9.Taxes. You irrevocably elect to satisfy any tax withholding required by the
Company or its subsidiaries on the date of delivery of any Shares hereunder or
on any earlier date on which such tax withholding may be due (“Tax Liability”)
by authorizing the Company and any of its subsidiaries to withhold a sufficient
number of Shares or cash in lieu thereof from the RSUs or your wages or other
compensation to fully satisfy the Tax Liability. Furthermore, you agree to pay
the Company or its subsidiaries any amount of the Tax Liability that cannot be
satisfied through one of the foregoing methods.


Notwithstanding the foregoing, if, on the applicable Vesting Date or on any
earlier date on which the Tax Liability may be due, the delivery of Shares is
not made because of Internal Revenue Code Section 409A requirements or for some
other reason, you hereby irrevocably elect to satisfy the Tax Liability due on
the applicable Vesting Date or on any earlier date on which






--------------------------------------------------------------------------------






such taxes may be due with respect to such Shares for which delivery is being
deferred by delivering cash to the Company in an amount sufficient to fully
satisfy all the Tax Liability.
Apart from any withholding obligations that may apply to the Company and/or its
subsidiaries, you acknowledge and agree that the ultimate responsibility for the
Tax Liability is and remains with you. You further acknowledge that: (x) the
Company and its subsidiaries make no representations or undertakings regarding
the Tax Liability or the receipt of any dividends; (y) the Company and its
subsidiaries do not commit to structure the terms of the grant or any other
aspect of the RSUs to reduce or eliminate the Tax Liability; and (z) you should
consult a tax adviser regarding Tax Liability.
You further acknowledge that the Company shall have no obligation to deliver
Shares until the Tax Liability has been fully satisfied by the Company.
10.
Section 409A. This agreement will be interpreted in a manner to comply with the
requirements of Internal Revenue Code Section 409A, including delaying payments
to a “specified employee” during the six month period following a separation
from service to the extent such payment is being made on account of such
separation from service, but only to the extent required by Internal Revenue
Code Section 409A. The term “separation from service” as used herein shall mean
a separation from service as set forth in Internal Revenue Code Section 409A. In
no event shall the Company, any of its affiliates, any of its agents, or any
member of the Board have any liability for any taxes imposed in connection with
a failure to comply with Internal Revenue Code Section 409A.



IN WITNESS WHEREOF, you and the Company, by its duly authorized officer, have
executed this Restricted Stock Unit Award.
AVON PRODUCTS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lucien Alziari
 
 
/s/ Sherilyn S. McCoy
 
Title: SVP, HR
 
 
SHERILYN S. McCOY



